Exhibit 10.1 June 26, 2014 Gary Siegel RE: EMPLOYMENT OFFER Dear Gary: It is my pleasure to offer you the position of Vice President, Finance at Vision-Sciences, Inc. (the “ Company ”). This offer letter and the employment terms attached as Exhibit A , contains the terms of our employment offer to you. 1. Start Date . Your start date for employment with the Company (the “ Start Date ”) will be on June 26, 2014. 2. Responsibilities; Reporting . In your position you will be responsible for the management of the Company’s financial operations and accounting, SEC reporting, insurance matters, and working with our audit committee and senior management with respect to all of the Company’s financial affairs. You will be named as our Principal Accounting Officer and Principal Financial Officer. You will also perform such other duties and responsibilities that are commensurate with your position and as are from time to time assigned to you. You will report to the CEO. You will perform your duties at the Company's headquarters, located in Orangeburg, New York. 3. Base Salary . You will receive an annualized base salary of $175,000 (“ Base Salary ”), subject to applicable withholding, which will be paid in accordance with the Company’s payroll practices. Future adjustments will be based upon the results of your annual performance review and are subject to the Board’s discretion. 4. Long-Term Incentive . You will be granted 100,000 options to purchase Company Common Stock (“ Options ”), which will be subject to the approval of the compensation committee of the Board of Directors of the Company (the “ Board ”). These options will vest over four years, starting on the first anniversary of your Start Date. The exercise price will be the closing price of the Company’s Common Stock on the day before your Start Date. The Options will be subject to the terms of VSI’s 2007 Stock Incentive Plan and a separate individual stock option agreement that will be provided to you. 5. Benefits . You will be entitled to participate in the Company’s standard benefits package, which may be changed from time to time, currently including insurance for medical, dental, life, short-term disability, long-term disability and the Company’s 401K plan. 6. PTO . You will be eligible for Paid Time Off and all major United States holidays, consistent with Company policies. 40 Ramland Road South● Orangeburg, NY 10962 Tel: (845) 365-0600● Fax: (845) 365-0620● www.visionsciences.com 7. Expenses and Travel . The Company will reimburse you for all reasonable travel and lodging expenses actually incurred or paid by you in performance of your services, on a monthly basis, consistent with the Company’s policy. 8. Reviews . The Company will perform annual performance reviews. Base Salary increases and bonus awards are reviewed and decided on an annual basis by the compensation committee of the Board. You understand that you are employed “at will.” You have the right to resign from employment with the Company at any time you desire. The Company similarly has the right to terminate your employment at any time it desires to do so, as more particularly described on Exhibit A . This offer letter together with Exhibit A , the terms of which are incorporated into this Agreement, shall be governed by and construed in accordance with the internal laws of the State of New York. If these terms are acceptable to you, please initial each page of this letter and Exhibit A , and sign below and on the last page of Exhibit A . This Agreement and your appointment is subject to the completion of a background check, and the approval of the Company’s board of directors and its audit and compensation committees. Once signed by us, it will be a binding agreement. This Agreement will not be effective until signed by both parties. This offer will expire seven (7) days from the date first written above. Vision-Sciences, Inc. represents a special opportunity for professional growth, reward and personal satisfaction, and we believe that you can make an important contribution. We look forward to you joining us. If you have any questions, please do not hesitate to contact me. Sincerely, Vision-Sciences, Inc. By: Name:Howard Zauberman Title:President and Chief Executive Officer By: Name:Gary Siegel 40 Ramland Road South●
